41 F.3d 1506
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Bobby Joe HOWELL, Debtor.Martin GREENBLATT, Plaintiff-Appellant,v.Bobby Joe HOWELL, Defendant-Appellee.
No. 94-5458.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1994.

1
Before:  KENNEDY and SILER, Circuit Judges, and CHURCHILL, District Judge.*

ORDER

2
Martin Greenblatt, appearing pro se, appeals a district court judgment dismissing his bankruptcy appeal for lack of jurisdiction.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In April 1993, Greenblatt filed an objection to Howell's voluntary Chapter 7 petition.  The bankruptcy court dismissed Greenblatt's adversary proceeding, and judgment was entered on September 22, 1993.  Thereafter, Greenblatt filed two notices of appeal, both stamped October 6, 1993.  After reviewing Greenblatt's affidavit setting forth the dates on which he prepared and mailed his notices of appeal, the district court found that Greenblatt's notice of appeal was not filed within the ten-day filing period and thus concluded that it was without jurisdiction to adjudicate the matter and dismissed the case.  Greenblatt has filed a timely appeal.


4
Upon review, we conclude that the district court properly dismissed Greenblatt's appeal from the bankruptcy court decision.


5
The district court properly dismissed Greenblatt's bankruptcy appeal as untimely.  In reviewing a district court's determination concerning its jurisdiction, this court reviews the district court's findings of fact for clear error and its conclusions of law de novo.  Certain Interested Underwriters At Lloyd's, London, England v. Layne, 26 F.3d 39, 41 (6th Cir.1994).  The district court properly dismissed Greenblatt's appeal because it lacked jurisdiction to hear the appeal as Greenblatt's appeal from the bankruptcy court was simply untimely.  See Bankruptcy Rule 8002(a);  Anderson v. Mouradick (In re Mouradick), 13 F.3d 326, 327 (9th Cir.1994);  In re LBL Sports Ctr., Inc., 684 F.2d 410, 412 (6th Cir.1982).


6
Accordingly, we hereby affirm the district court's judgment pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, U.S. District Judge for the Eastern District of Michigan, sitting by designation